Case 1:20-cr-20252-MGC Document 26 Entered on FLSD Docket 04/27/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO. 20-CR-20252

  UNITED STATES OF AMERICA,

         Plaintiff,

  vs.


  LUIS MANUEL URRA MONTERO,
        Defendant.

                   EXPEDITED UNOPPOSED MOTION TO VISIT DEFENDANT

         Counsel hereby files this Expedited Unopposed Motion to Visit Defendant and in support

  thereof states as follows:

  1.     The Defendant was arrested on or about September 15, 2020, and was detained at the

         Miami Federal Detention Center (MFDC)

  2.     His detention hearing was held on November 2, 2020, before the Honorable John J.

         O’Sullivan.

  3.     At the conclusion of the detention hearing, Judge O’Sullivan entered an order detaining

         the Defendant prior to his trial. DE 13

  4.     In paragraph five (5), subsection (b) of the order, Judge O’Sullivan directs, “That the

         Defendant be afforded reasonable opportunity for consultation with counsel.”

  5.     Due to the Covid-19 pandemic, defense attorneys have been limited in their legal visits

         with their clients at MFDC. Defense attorneys have to send an e-mail to MFDC legal

         liaison and request either a telephone call or a legal visit with the client. Legal liaison

         then replies with the date and time the telephone call or legal visit is scheduled with the

         client.
Case 1:20-cr-20252-MGC Document 26 Entered on FLSD Docket 04/27/2021 Page 2 of 3




  6.    Ordinarily, legal visits are held in the main visitation room.

  7.    On Monday, March 22, 2021, Counsel requested a legal visit with the Defendant. On

        March 25, 2021, legal liaison replied and informed Counsel that the visit was scheduled

        for March 29, 2021, and also informed that the Defendant was in the secure housing unit

        (SHU).

  8.    However, the legal visitation room in the SHU is roughly eight feet wide by six feet long.

        Counsel and the inmate are separated by a partition and there is a metal door that is

        locked once Counsel is inside. It can only be opened by a guard.

  9.    Once the legal visit is concluded, lawyers have to ring a bell and wait for the guard to

        come back to open the door. As Counsel was once told by a guard, “I’ll come back to get

        you when I can.”

  10.   Counsel is claustrophobic and cannot be in a locked, confined space. As such, a legal

        visit in the SHU cannot be done.

  11.   On April 19, 2021, Counsel once again requested a legal visit with the Defendant. That

        same day Counsel was informed that the Defendant was still in the SHU.

  12.   Counsel needs to meet with the Defendant and would ask that the Defendant be allowed

        to receive his legal visits in the main visitation room. In addition, Counsel would make

        himself available at any time that MFDC could accommodate the request.

  13.   Counsel conferred with Assistant United States Attorney, Lindsay Lazopoulos Friedman

        about this motion. ASUA Lazopoulos Friedman stated that she had no objection.

  14.   Lastly, an expedited ruling on this motion is requested before the close of business, April

        28, 2021, so that Counsel can enter MFDC with the Court’s order and visit the

        Defendant.
Case 1:20-cr-20252-MGC Document 26 Entered on FLSD Docket 04/27/2021 Page 3 of 3




         WHEREFORE, undersigned Counsel moves this Honorable Court enter its Order

  granting this motion.

                                                    Respectfully submitted,

                                                    OMAR A. LOPEZ, P.A.
                                                    848 Brickell Avenue
                                                    Suite 800
                                                    Miami, FL 33131
                                                    T: 305.789.4430
                                                    F: 305.503.9521
                                                    Email: omar@omarlopezlaw.com

                                                    By: Omar A. Lopez
                                                    Omar A. Lopez, Esquire
                                                    Florida Bar No. 017870

                                 CERTIFICATE OF SERVICE

  I HEREBY CERTIFY that a true and correct copy of the foregoing was on this 27th day of April
  2021, furnished to all interested parties via the CF/ECF filing system.

                                                    Omar A. Lopez
                                                    Omar A. Lopez, Esq.
